861 F.2d 381
Adele GRAHAM and Tamaara Danish, Individually and asrepresentatives of a class of persons similarlysituated, Plaintiffs-Appellants-Cross-Appellees,v.STATE OF NEW YORK, DEPARTMENT OF CIVIL SERVICE;  Edward V.Regan, as Comptroller of the State of New York;Mario Cuomo, as Governor of the State ofNew York,Defendants-Appellees-Cross-Appellants.
Nos. 312, 446, Dockets 87-9017, 87-9035.
United States Court of Appeals,Second Circuit.
Argued Nov. 1, 1988.Decided Nov. 17, 1988.

James I. Meyerson, New York City (Adele Graham, Santa Fe, N.M., of counsel), for plaintiffs-appellants-cross-appellees.
Jan P. Ryan, Asst. Atty. Gen.  (Robert Abrams, Atty. Gen. of the State of New York, Nancy Miller Lerner, Ellen J. Fried, Asst. Attys. Gen., New York City, of counsel), for defendants-appellees-cross-appellants.
Before LUMBARD, OAKES and NEWMAN, Circuit Judges.
PER CURIAM:


1
This appeal is from a judgment entered in the United States District Court for the Southern District of New York, William C. Conner, Judge, granting summary judgment to Graham and a class of retired female state employees who requested retroactive recalculation of amounts credited them for unused sick days under sex-based actuarial tables.  Graham v. New York, 653 F.Supp. 1363 (S.D.N.Y.1987), motion to reargue denied, 664 F.Supp. 166 (S.D.N.Y.1987).


2
We remand for consideration in light of Florida v. Long, --- U.S. ----, 108 S.Ct. 2354, 101 L.Ed.2d 206 (1988), and retain jurisdiction in the event of a subsequent appeal.